Citation Nr: 1523400	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for ankylosing spondylitis originally claimed separately as musculoskeletal, immunological and chronic pain disorders secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for Crohn's disease, originally claimed as a gastrointestinal disorder secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to service connection for Crohn's disease originally claimed as a gastrointestinal disorder secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

It is at least as likely as not that the Veteran's currently diagnosed ankylosing spondylitis is aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for ankylosing spondylitis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting service connection for ankylosing spondylitis.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Entitlement to Service Connection

The Veteran contends that many of his current health issues, to include ankylosing spondylitis, are secondary to his service-connected PTSD.  In a February 2007 statement, the Veteran expressed his belief that PTSD had been "an invisible negative force" in his life for many years and that it had been "a factor in the deterioration of his physical health."  The Veteran cited articles and research papers connecting "overall personal health and chronic PTSD".  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran has a current diagnosis of ankylosing spondylitis that was diagnosed in 1999.

There are two opinions of record as to whether the Veteran's current disability is related to his service-connected PTSD.  

The first opinion, provided in May 2008 by the Veteran's private physician who has treated him since 1996, indicates that it is "more probabl[e] than not that [the Veteran's] wartime traumatic experience with its subsequent post-traumatic stress syndrome was the most important factor influencing the diagnosis and progression of his ankylosing spondylitis."  See Dr. G. May 2008 Letter.  The doctor explained that ankylosing spondylitis is an auto-immune disease and that 25 years of studies indicated that chronic stress "is as important a risk factor as heredity in predicting auto-immune disease outcomes."  In a previous October 2004 letter, Dr. G. noted that the Veteran's ankylosing spondylitis was genetic and would have manifested regardless of whether he served in the military.  Nonetheless, the doctor indicated that its progression was abnormal given evidence of recurrent back surgeries. The examiner noted that the Veteran had no family history of ankylosing spondylitis supporting his conclusion that PTSD was, in fact, related to the progression of his disease. 

The second opinion, provided by a VA examiner in December 2011, indicated that a relationship between ankylosing spondylitis and service could not be determined without resort to mere speculation and that there was no relationship between ankylosing spondylitis and PTSD.  No rationale for such conclusion was provided.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board finds that Dr. G.'s opinion is competent medical evidence and cannot be ignored in consideration of the Veteran's claim.  Despite the fact that he did not have the Veteran's complete claims file for review, Dr. G.'s opinion was rendered based on a personal examination of the Veteran, knowledge of the Veteran's medical history, along with consideration of medical studies regarding the immune system and stress.   In addition, he provided a sufficient rationale for his conclusion that stress affected the progression of the Veteran's auto-immune disease and that such stress stemmed from his service-connected PTSD.

Based on the evidence of record, the Board cannot definitively conclude that the preponderance of the evidence is against the Veteran's claim. Therefore, the Board must resolve the benefit of the doubt in the Veteran's favor and grant service connection.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.



ORDER

Service connection for ankylosing spondylitis is granted.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination to clarify diagnoses of any gastrointestinal disorders that are present and to provide an opinion as to their etiology.

By way of this decision, the Board granted service-connected for ankylosing spondylitis based on a finding that the Veteran's service-connected PTSD could have contributed to the onset of ankylosing spondylitis or, in the alternative, exacerbated or aggravated the auto-immune disease given the effect of stress on the immune system.

In his February 2007 statement in support of claim, the Veteran explained that he was diagnosed with ankylosing spondylitis after many years of back pain and that the medication taken to treat that condition caused him to develop Crohn's disease which was diagnosed in 2005.   See February 2007 Statement in Support of Claim. In the alternative, he argues that his Crohn's disease or other gastrointestinal disorder is secondary to his service-connected PTSD.

Dr. G., the Veteran's private physician provided an opinion in May 2008 that although he could not confirm whether or not the Veteran had an auto-immune colitis, he "certainly has had recurrent biopsy evidence on different colonoscopies of some sort of inflammatory colon disease which more probably then not is indeed aggravated by chronic stress."   The VA examiner in December 2011 indicated there was no relationship between PTSD and Crohn's disease without providing rationale.  

Evidence more recent that 2008 does suggest a diagnosis of Crohn's disease, but such diagnosis is not clear.  In November 2010, it was noted that the Veteran had been diagnosed as "probably having Crohn's disease after repeated colonoscopies."  The evidence suggests this diagnosis was rendered by a Dr. C.P.  Those records do not appear in the claims file.  It appears the Veteran is taking Remicade to control his Crohn's disease and, as such, the Board finds it highly likely that the Veteran does, in fact, have the disease.

Nonetheless, the Board finds that the medical opinions of record do not provide sufficient information regarding the likely etiology of the Veteran's current gastrointestinal disease.    Dr. G. seems to suggest that chronic stress can affect all aspects of the immune system.  However, it is unclear, unlike with ankylosing spondylitis, that the immune system is involved in the Veteran's development of gastrointestinal disease.  

The Board cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Id.; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Willis v. Derwinski, 1 Vet. App. 66 (1991).  When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking a medical opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  After the above development is complete, schedule the Veteran for a VA examination with a gastroenterologist or other suitable specialist to assess the nature and etiology of any currently diagnosed gastrointestinal disease.

The electronic claims file should be made available for review and the examiner should specifically review the May 5, 2008 opinion of Dr. G., the Veteran's private physician regarding the relationship between his gastrointestinal disability and service-connected PTSD.

Based on examination of the Veteran and a review of all evidence, the examiner should provide an opinion as to the following:

(a) what gastrointestinal disorders does the Veteran currently have, to include whether he has a current diagnosis of Crohn's disease supported by medical evidence;

(b) for each gastrointestinal disorder identified, is it at least as likely as not (50 percent or greater probability) that the current disability was caused by his service-connected PTSD and/or his now service-connected ankylosing spondylosis?

The examiner should note the Veteran's February 2007 statement in support of claim that the medication taken to treat his ankylosing spondylitis caused him to contract Crohn's disease.

(c)  for each gastrointestinal disorder identified, is it at least as likely as not (50 percent or greater probability) that the current disability is aggravated by his service-connected PTSD and/or his now service-connected ankylosing spondylosis?

An opinion as to causation and aggravation must be rendered.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


